Citation Nr: 1220186	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-46 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral vascular disease of the lower extremities.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1971. 

This matter comes to the Board of Veterans' Appeals  (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois.  

The issue of whether new and material evidence has been presented to reopen a claim for service connection for posttraumatic stress disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A May 2004 rating decision denied service connection for peripheral vascular disease of the lower extremities and erectile dysfunction; a statement of the case was issued in June 2005, but the Veteran did not timely file a substantive appeal.

2.  Evidence received since the May 2004 denial relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.


CONCLUSION OF LAW

New and material evidence sufficient to reopen previously denied claims of service connection for peripheral vascular disease and erectile dysfunction has been received.  38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for peripheral vascular disease of the lower extremities and erectile dysfunction was denied by a rating decision dated in May 2004.  The Veteran disagreed with the denial and a statement of the case was issued in June 2005, but the Veteran did not perfect an appeal within the time limit allowed.  38 C.F.R. §§ 20.200, 20.302 (2003).  The RO instructed the Veteran that his October 2005 filing was not timely, and was told that he could appeal the RO's decision as to timeliness, but he did not.  As a result, service connection may now be considered on the merits only if new and material evidence has been received since the time of the 2004 final denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The new and material evidence does not have to be sufficient to grant the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The denial of the claims in 2004 was based on the determination that the claimed disorders were not related to the Veteran's period of military service and had pre-dated the diagnosis of his service-connected diabetes mellitus, so service connection on a secondary basis was not warranted.  

Evidence received since the prior final denial includes a July 2007 VA opinion to the effect that erectile dysfunction and peripheral vascular arterial occlusive disease of the lower extremities were at least as likely as not secondary to diabetes.  This sort of medical opinion evidence had not been previously of record.  Because it goes to the underlying question of secondary service connection and tends to substantiate the claims, the Board finds that this evidence is new and material.  The claims are therefore reopened.  38 C.F.R. § 3.156(a).  


ORDER

The claims of service connection for peripheral vascular disease of the lower extremities and for erectile dysfunction are reopened; to this limited extent, the appeal is granted.

REMAND

Although the July 2007 examiner concluded that it was at least as likely as not that both of the claimed disorders were secondary to service-connected diabetes mellitus, in August 2007 the RO noted that a March 2004 VA examination report had indicated that the Veteran's peripheral vascular disease, and erectile dysfunction, "significantly predated" his diabetes mellitus.  The RO therefore requested a supplemental opinion.  

A supplemental opinion, dated in December 2007, is of record.  This opinion indicates that a VA physician concluded that the Veteran's hyperlipidemia and smoking were the causes of his peripheral vascular disease and erectile dysfunction, and that both predated his diabetes mellitus.  The physician further concluded that it was not as likely as not that the Veteran's peripheral vascular disease or erectile dysfunction was aggravated beyond normal progression by his diabetes mellitus.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board first notes that the supplemental opinion is written on a VA "report of contact" (VA Form 119), and that this is unusual.  More importantly, the supplemental opinion does not indicate whether the physician had reviewed the claims file.  In fact, there is virtually nothing on the VA Form 119 to indicate what procedures were followed.  In addition, the opinion pertaining to aggravation was conclusory; it was not accompanied by any sort of explanation or rationale.  See generally Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning").  Finally, the Board notes that the opinion is now well over four years old, and that the medical picture may have changed significantly since the Veteran's most recent examination in 2007, particularly since the issues on appeal include theories of service connection based on aggravation.  Therefore, a new examination is warranted.  Accordingly, on remand, the Veteran should be afforded another examination, to include obtaining opinions that address the possibility of aggravation, and which fully discuss the reasons for the opinions.  

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all sources of treatment for peripheral vascular disease and erectile dysfunction since 2007 (i.e., since the most recent treatment reports of record).  After obtaining all necessary authorizations, the AOJ should attempt to obtain the identified records and associate them with the Veteran's claims file.  

If the AOJ is unable to make contact with any identified private health care providers, or if no response is received from them within a reasonable amount of time, the AOJ should document such results in the claims file.  The Veteran should be given opportunity to submit the records.

2.  After the development discussed in the first paragraph of this remand has been completed, arrange for the Veteran to undergo an examination by an internist.  After taking a detailed history, reviewing the claims file, and examining the Veteran, the examiner should provide opinions as to the medical probabilities that peripheral vascular disease and erectile dysfunction have been caused or made chronically worse by a service-connected disability.  (The claims folder and a copy of this remand should be reviewed by the examiner.)  The varied opinions regarding the effects of diabetes should be reviewed, including the March 2004 examination, the July 2007 examination, and the December 2007 statement.

The examiner should express an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that 1) peripheral vascular disease, or 2) erectile dysfunction, was caused or made chronically 

worse by a service-connected disability, to include diabetes mellitus.

An explanation for all opinions should be provided.  If the examiner determines that he/she cannot provide an opinion on an issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Thereafter, readjudicate the issues on appeal.  If either of the determinations remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken.  The appellant should be given an opportunity to respond to the SSOC before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


